UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7009


TITUS THOMAS,

                Plaintiff - Appellant,

          v.

BELL, Sgt.; OWNES, Sgt.; WILLIAMS, Officer; APERA BELL,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      Alexander Williams, Jr., District
Judge. (1:08-cv-02156-AW)


Submitted:   December 20, 2011            Decided:   December 23, 2011


Before MOTZ, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Titus Thomas, Appellant Pro Se. Nichole Cherie Gatewood, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Titus    Thomas    appeals       the    district      court’s   order

denying Thomas’ motion for a preliminary injunction in his civil

rights   action.      We    have      reviewed     the   record    and   find   no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.        See Thomas v. Bell, No. 1:08-cv-02156-AW

(D. Md. July 26, 2011).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the     court    and   argument     would    not   aid    the

decisional process.



                                                                         AFFIRMED




                                         2